UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNITED STATES OF AMERICA Criminal No. 3:09cr50 (JBA)
i September 27, 2019

TROY NAPPER

a/k/a TROY MOTE

 

 

RULING GRANTING DEFENDANT'S
FIRST STEP ACT MOTION FOR RESENTENCING

Defendant Troy Napper! moves for relief under the First Step Act of 2018, seeking
immediate release or resentencing. ({Doc. ## 36, 38].) While not opposing Defendant’s claim of
eligibility under the First Step Act, the Government opposes any sentence reduction. ([Doc. #
39].) For the reasons that follow, the Court grants Mr. Napper’s motion for resentencing and
sentences him to a reduced term of 135 months imprisonment and six years of supervised
release.

As background, on May 15, 2009, Mr. Napper pleaded guilty to one count of distribution
and possession with intent to distribute 5 grams or more of a mixture containing a detectible
amount of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). ({[Doc. # 25].)

The Government had previously filed a second offender notice pursuant to 21 U.S.C. § 851,

 

1 Defendant has been known as Troy Napper throughout these proceedings, and the
Court will continue to refer to him as such for clarity. However, the Court acknowledges that
Defendant learned that his birth certificate identifies him as “Troy Mote” and that “Mote” is his
preferred last name. (See Presentence Report ([Doc. # 37-2] at 8.)
which is not put in issue by Defendant’s motion. ([Doc. # 14].) Due to his career offender status,
Mr. Napper’s original Guidelines range was 262-327 months, and as a result of the § 851 notice,
he was subject to a mandatory minimum sentence of 10 years. On July 29, 2009, the Court
sentenced Mr. Napper outside the Guidelines to 188 months of imprisonment, and eight years of
supervised release. ([Doc. # 31].)

Defendant’s motion is based on Section 404 of the First Step Act, which provides:

(a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered

offense” means a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public

Law 111-220; 124 Stat. 2372), that was committed before August 3, 2010.

(b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a

sentence for a covered offense may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public

Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.

FIRST STEP ACT OF 2018, PL 115-391, December 21, 2018, 132 Stat. 5194.

The Government agrees that Mr. Napper is eligible for a sentence reduction because his
conviction on Count one is a “covered offense” under the First Step Act. The Government
nonetheless requests that the Court not exercise its discretion to reduce Mr. Napper’s sentence
and argues that he is not entitled to a “plenary resentencing” at which the Court would apply
current law to determine whether the career offender enhancement remains applicable.

The Court has carefully considered the parties’ analyses of whether a plenary

resentencing hearing is permissible under the First Step Act. However, the Court concludes that
under the circumstances of this case, appropriate relief can be granted without weighing in on
this difficult issue that has divided the courts. See United States v. Rose, 379 F. Supp. 3d 223, 227
(S.D.N.Y. 2019) (“District courts across the country, including within this circuit, have been
divided as to defendants’ eligibility for relief and the exact nature of the proceedings that
sentencing judges should be conducting pursuant to the now-retroactive Fair Sentencing Act,
including whether district courts may consider facts that have occurred post-sentencing.”)
Instead, the Court will resolve Defendant’s Motion by considering his revised sentencing range
under the Fair Sentencing Act and exercising its “authority to vary from the crack cocaine
Guidelines based on policy disagreement with them” and proportionally reducing Defendant's
sentence. Spears v. United States, 555 U.S. 261, 264 (2009).

Tn 2009, the Court’s sentence varied from the advisory Guidelines range of 262-317
months of imprisonment. The Court imposed a non-Guidelines sentence of 188 months
imprisonment. As Mr. Napper calculates, a variance from 262 to 188 months represents an
approximately 28% downward variance. At that sentencing, the Court explained the variance by
stating that “[s]entencing within the applicable sentencing guidelines is far greater than necessary
to serve the objectives of 18 U.S.C. []§ 3553(a). To reflect the seriousness of the defendant’s
offense of drug trafficking, and to reflect defendant’s persistent criminal activities, a lengthy but
lesser non-guideline sentence will adequately serve the goals of deterrence and public

protection.” (Statement of Reasons [Doc. # 37-5] at 3.) The Court noted that the “length of this
non-guidelines sentence also takes into consideration the unwarranted disparities resulting from
the cocaine powder/crack guidelines[.]” (Id.)

Starting now from the revised Guidelines calculation of 188-235 months imprisonment,
the Court again finds that substantially the same considerations that led it to vary downward by
28% in 2009 today counsel varying downward by the same proportion to a sentence of 135
months. To date, Mr. Napper has served approximately 127 months in prison. This lengthy
period of incarceration is adequate to serve the purposes of the § 3553(a) factors—namely, the
seriousness of Defendant’s offense, respect for the law, just punishment, deterrence, and
protection of the public—without being greater than necessary. See United States v. Simons, 375
F, Supp. 3d 379, 389 (E.D.N.Y. 2019) (noting increased chance of recidivism and unnecessary
diversion of resources associated with harsher sentences). This reduction will serve the purposes
of the First Step Act and the interests of justice,

Additionally, the Court agrees that if Mr. Napper had originally been sentenced as if
Sections 2 and 3 of the Fair Sentencing Act were in effect at the time his covered offense was
committed, he would have been subject to a supervised release term of six years to life, rather
than the eight-year mandatory minimum to which he was subject in 2009. The Court believes
that a six-year term will be adequate to accomplish the goals of supervised release. See S. Rep. No.
98-225, 124 (1983) (declaring in relevant part that “the primary goal [of supervised release] is to
ease the defendant's transition into the community after the service of a long prison term for a

particularly serious offense”).
In reducing Mr. Napper’s sentence, the Court acknowledges the Governments justified
concerns over Defendant’s numerous disciplinary citations while in Bureau of Prisons custody,
(Opp. at 16). This record is somewhat mitigated by Defendant’s use of Bureau of Prison
programming and by the absence of any record of disciplinary citations between November 2017
and the filing of the Addendum to the PSR on March 8, 2019. Further, Mr. Napper argues that
his “record in prison is a product of his extensive mental health and substance abuse problems, as
well as the extremely dangerous environment in which he finds himself,” to which the
Government did not respond. (First Step Act Mem. at 13.) The Court agrees with Defendant that
his behavioral issues and substance abuse problems “would be better addressed with treatment as
a condition of supervised release, or participation in Support Court, rather than with more time
in prison.” (Id. at 15.)

In resentencing Mr. Napper to a term of time of 135 months, with credit for time served,
the Court anticipates a high likelihood that Mr. Napper may be eligible for immediate release.
(See First Step Act Mem. at 5.) The Government is directed to notify the Court by 5:00 p.m. on
Tuesday, October 1, 2019 of any objection by the Bureau of Prisons’ calculation of good time
credit for Mr. Napper and ensure that he is released as soon as he is deemed to be eligible.

In sum, it is ordered that Defendant’s Motion under 18 U.S.C. § 3582(c)(1)(B) and $
404(b) of the First Step Act of 2018 is GRANTED and the Defendant’s previously imposed

sentence of imprisonment (as reflected in the last judgment issued) of 188 months is reduced to
135 months on Count One of the Indictment. The Defendant’s term of supervised release (as

reflected in the last judgment issued) of 96 months is reduced to 72 months.

Except as otherwise provided, all provisions of the judgment dated August 3, 2009 shall

remain in effect.

AMRROONNBIG. A) 7

Janet

ia eal! — ~~ i

 

=
Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 27th day of September 2019.
